Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              Case No.


  CHRISTOPHER HANSEN,

                         Plaintiff,


  CHW, LLC, 1 KING, LLC, and
  O.C. WHITE’S, INC. d/b/a
  BELLA BAY INN,

                    Defendants.
  ________________________________/
                                           COMPLAINT

         Plaintiff, Christopher Hansen, by his undersigned counsel, hereby files this Complaint

  and sues Defendants, CHW, LLC, 1 KING, LLC, and O.C. WHITE’S, INC., d/b/a BELLA

  BAY INN, for injunctive relief attorneys’ fees, and litigation costs, including but not limited to

  disbursements, court expenses, and other fees, pursuant to the Americans with Disabilities Act,

  42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”), the ADA’s Accessibility Guidelines, 28

  C.F.R. Part 36 (hereinafter the “ADAAG”). The mandates of 42 U.S.C. §12134(a), and the

  published revised regulations for Title III of the Americans With Disabilities Act of 1990 in the

  Federal Register to implement the requirements of the ADA. This Court has original jurisdiction

  over the action pursuant to 28 U.S.C., §§1331, and 1343 for Plaintiff’s claims arising under 42

  U.S.C. § 12181. et seq., based upon Defendants’ violations of Title III of the ADA (see also, 28

  U.S.C. §§ 2201 and 2202).

                                        INTRODUCTION

         1.      Defendants owns and/or operates that certain hotel known as BELLA BAY INN,

  located in St. Augustine, Florida (the “Hotel”). The Hotel has a website located at

                                                                                                  1
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 2 of 14



  www.bellabayinn.com (the “Website”). The Hotel takes reservations through its Website and

  provides information regarding available guestrooms and amenities.

          2.        As of March 15, 2012, Defendants was required to ensure that all of its

  reservation systems, including its online reservation systems (a) identify and describe disabled

  accessible features of the Hotel in detail; (b) identify and describe disabled accessible features of

  ADA compliant guest rooms in detail; (c) permit disabled individuals to independently assess

  whether the Hotel and its available guestrooms meet their individual accessibility needs (by

  describing accessible and inaccessible features); and (d) allow reservations to be taken for

  accessible guestrooms in the same manner as for non-accessible guestrooms1. Defendants has not

  complied. This lawsuit follows.

                                        JURISDICTION AND VENUE

          3.        This Court has original subject matter jurisdiction over this action pursuant to 28

  U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

  enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

  2201 and 2202).

          4. This Court has personal jurisdiction over Defendants in this action. Defendants owns

               or

  operates the Website, which is an interactive website through which Defendants seeks to

  consummate financial transaction (reservations and payments) with residents of this District (and

  others) who visit the Website, and Defendants violated Plaintiff’s civil rights in this District, as

  set forth more fully below.



  1
    This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These requirements apply not
  only to the Website, but also to every online reservation system, including third party websites, on which
  reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com, and others.

                                                                                                                    2
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 3 of 14



          5.      Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a

  substantial Part of the events or omissions giving rise to the claims here at issue occurred in this

  District; Plaintiff encountered Defendants’ ADA violations in this District, and the injury to

  Plaintiff here at issue occurred in this District.

                                                 PARTIES

          6.      Plaintiff, CHRISTOPHER HANSEN, was and is at all material times hereto

  above the age of 18 years, sui juris, and a resident of Miami-Dade County. He is a qualified

  individual with disabilities under the ADA law. Christopher is a partial quadriplegic, as a result

  of a skim boarding accident in 2003. He is required to ambulate in a wheelchair. Mr. Hansen

  owns his own vehicle, does drive and travels frequently. Plaintiff uses a wheelchair to ambulate.

  Plaintiffs access to the premises described below (the "Property" or “Facility”) through

  Defendants’ reservation system contained on its website, and therefore his full and equal

  enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

  offered at the Property, were restricted and limited because of Plaintiff s disability and will be

  restricted in the future unless and until Defendants is compelled to cure the ADA violations

  relating to the reservation system contained on its website. Plaintiff intends to visit Defendants’

  reservation system on its website for the Property soon to avail himself of the goods and services

  offered therein.

          7.      Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

  for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether laces

  of public accommodation, including online reservation systems for places of lodging, are in

  compliance with the ADA.



                                                                                                    3
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 4 of 14



          8.     Defendants, CHW, LLC,        1 KING, LLC,       and O.C. WHITE’S, INC. d/b/a

  BELLA BAY INN, transacts business in the State of Florida and within this judicial district

  through its website. Defendants is the owner and operator of the Property, the hotel located at 10

  Marine St., St. Augustine, FL 32074, and the corresponding reservation system found on its

  website and has control over its content. It also has control over the content listed in any third-

  party reservation providers.

           VIOLATIONS OF THE AMERICANS WITH DISABILITES ACT AND CLAIM
                           FOR INJUNCTIVE RELIEF

          9.     On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

  provide a clear and comprehensive national mandate for the elimination of discrimination against

  individuals with disabilities and to provide clear, strong, consistent, enforceable standards

  addressing such discrimination, invoking the sweep of congressional authority in order to

  address the major areas of discrimination faced day-to-day by people with disabilities to ensure

  that the Federal government plays a central role in enforcing the standards set by the ADA. 42

  U.S.C. § 12101(b)(l) - (4).

          10.    Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

  Title III of the Americans With Disabilities Act of 1990. Public accommodations, including

  places of lodging were required to conform to these revised regulations on or before March 15,

  2012.

          11.    On March 15, 2012, the revised regulations implementing Title III of the ADA

  took effect, imposing significant new obligations on inns, motels, hotels and other “places of

  lodging.” 28 C.F.R. §36.302(e)(l) provides that:




                                                                                                   4
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 5 of 14



                 Reservations made by places of lodging. A public accommodation that owns,
                 leases (or leases to), or operates a place of lodging shall, with respect to
                 reservations made by any means, including by telephone, in-person, or through a
                 third party –

                        (i) Modify its policies, practices, or procedures to ensure that individuals
                        with disabilities can make reservations for accessible guest rooms during
                        the same hours and in the same manner as individuals who do not need
                        accessible rooms;

                        (ii) Identify and describe accessible features in the hotels and guest rooms
                        offered through its reservations service in enough detail to reasonably
                        permit individuals with disabilities to assess independently whether a
                        given hotel or guest room meets his or her accessibility needs;

                        (iii) Ensure that accessible guest rooms are held for use by individuals
                        with disabilities until all other guest rooms of that type have been rented
                        and the accessible room requested is the only remaining room of that type;

                        (iv) Reserve, upon request, accessible guest rooms or specific types of
                        guest rooms and ensure that the guest rooms requested are blocked and
                        removed from all reservations systems; and

                        (v) Guarantee that the specific accessible guest room reserved through its
                        reservations service is held for the reserving customer, regardless of
                        whether a specific room is held in response to reservations made by
                        others.


         12.     In promulgating the new requirements, the Department of Justice made clear that

  individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

  immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part

  36, Appx. A.

         13.     Hotels (and motels) are required to identify and describe all accessible features in

  the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

  receive information they need to benefit from the services offered by the place of lodging.” 28

  C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as




                                                                                                   5
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 6 of 14



  “accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

  28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

         14.     In addition, hotel rooms that are in full compliance with current standards may

  differ, and individuals with disabilities must be able to ascertain which features – in new and

  existing facilities – are included in the hotel’s accessible guest rooms. For example, under certain

  circumstances, an accessible hotel bathroom may meet accessibility requirements with either a

  bathtub or a roll in shower. The presence or absence of particular accessible features such as

  these may mean the difference between a room that is usable by a particular person with a

  disability and one that is not. 28 C.F.R. Part 36, Appx. A. Accordingly, Defendants are required

  to set forth specific accessible features and not merely recite that a guestroom is “accessible” or

  “ADA” or list accessibility features that may (or may not) be offered within a particular room.

         15.     For hotels in buildings constructed after the effective date of the 1991 Standards,

  it is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

  guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

  communications features in the room. 28 C.F.R. Part 36, Appx. A.

         16.     However, for hotels in buildings constructed prior to the 1991 Standards,

  information about the hotel should include, at a minimum information about accessible entrances

  to the hotel, the path of travel to guest check-in and other essential services, and the accessible

  route to the accessible room or rooms. In addition to the room information described above,

  these hotels should provide information about important features that do not comply with the

  1991 Standards. For example, if the door to the “accessible” room or bathroom is narrower than

  required, this information should be included (e.g., door to guest room measures 30 inches clear).

  [emphasis added]. 28 C.F.R. Part 36, Appx. A.



                                                                                                      6
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 7 of 14



            17.     The Hotel is a place of public accommodation that owns and/or leases and

  operates a place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to

  the 1991 Standards.

            18.     The Website (and all other online reservation platforms used by the Hotel) allow

  reservations for the Hotel to be taken online. The Defendants have control over information

  provided to the public about the Hotel through the Website and/or other online platforms.

            19.     It is important to Plaintiff that any hotel at which he researches is accessible.

  Plaintiff frequently researches and assesses the accessible features and guestrooms of hotels

  online.

            20.     While in this District, his home district, Plaintiff visited the Website to learn

  about accessible features of Defendants’ Hotel, to assess whether the Hotel is accessible, and to

  see if he could reserve an accessible room at the Hotel online. Upon his visit, Plaintiff discovered

  that the Website did not provide him with any meaningful accessibility information at all or

  allow for the reservation of an accessible room (with known accessibility features). The Website

  provided information and took reservations related to non-accessible guestrooms, but not

  accessible guestrooms.

            21.     The Website homepage and rooms page do not list any ADA accessibility

  information whatsoever or provide any way to reserve ADA accessible rooms or suites.2

            22.     The Website also has inadequate accessibility information concerning common

  areas and hotel amenities. There is a page entitled amenities listing amenities of the Hotel, not

  including any accessibility features or information. There is no indication at any point that the

  Hotel common areas meet the 1991 Standards, or alternatively (as applicable):

  2
    Defendants is cautioned against deleting or destroying any version of the Website as it existed on the date of this
  filing, inasmuch as the same may constitute evidence in this lawsuit. All changes and edits should be carefully
  saved, catalogued, and produced.

                                                                                                                          7
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 8 of 14



             a.    Whether the public entrance to the Hotel complies with the 1991

                   Standards, and if not, the ways in which it does not comply, so that

                   Plaintiff and others similarly situated can evaluate whether it is accessible

                   to them;

             b.    Whether the registration desk at the Hotel complies with the 1991

                   Standards, and if not, the ways in which it does not comply, so that

                   Plaintiff and others similarly situated can evaluate whether it is accessible

                   to them;

             c.    Whether restaurant or other food service areas at the Hotel comply with

                   the 1991 Standards, and if not, the ways in which they do not comply, so

                   that Plaintiff and others similarly situated can evaluate whether it is

                   accessible to them;

             d.    Whether any parking facilities, lots, or other parking accommodations at

                   the Hotel comply with the 1991 Standards, and if not, the ways in which

                   they do not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             e.    Whether the swimming pool (if any) complies with the 1991 Standards,

                   and if not, the ways in which it does not comply, so that Plaintiff and

                   others similarly situated can evaluate whether it is accessible to them;

             f.    Whether the business center complies with the 1991 Standards, and if not,

                   the ways in which it does not comply, so that Plaintiff and others similarly

                   situated can evaluate whether it is accessible to them;




                                                                                              8
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 9 of 14



             g.    Whether the meeting/ballroom areas comply with the 1991 Standards, and

                   if not, the ways in which they do not comply, so that Plaintiff and others

                   similarly situated can evaluate whether it is accessible to them;

             h.    Whether the route from the public entrance to the registration desk is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             i.    Whether the route from the registration desk to the accessible rooms is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             j.    Whether the route from the public entrance to the business center is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             k.    Whether the route from the accessible guestrooms to the business center is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             l.    Whether the route from the public entrance to the pool (if any) is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;



                                                                                              9
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 10 of 14



              m.    Whether the route from the accessible guestrooms to the pool (if any) is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              n.    Whether the route from the public entrance to the fitness center is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              o.    Whether the route from the accessible guestrooms to the fitness center is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              p.    Whether the route from the public entrance to the restaurant or food

                    service areas is accessible in compliance with the 1991 Standards, and if

                    not, the ways in which it does not comply, so that Plaintiff and others

                    similarly situated can evaluate whether it is accessible to them; q. Whether

                    the route from the accessible guestrooms to the restaurant or food service

                    areas is accessible in compliance with the 1991 Standards, and if not, the

                    ways in which it does not comply, so that Plaintiff and others similarly

                    situated can evaluate whether it is accessible to them;

              r.    Whether the route from the public entrance to the conference/ballroom

                    space is accessible in compliance with the 1991 Standards, and if not, the




                                                                                              10
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 11 of 14



                         ways in which it does not comply, so that Plaintiff and others similarly

                         situated can evaluate whether it is accessible to them;

                  s.     Whether the route from the accessible guestrooms to the meeting/ballroom

                         space is accessible in compliance with the 1991 Standards, and if not, the

                         ways in which it does not comply, so that Plaintiff and others similarly

                         situated can evaluate whether it is accessible to them;

            23.   This is not intended to be an exclusive list, and Plaintiff brings this action to

  remediate all violations of the ADAAG found to exist upon the Website, and upon all online

  reservation platforms used by the Hotel.

            24.   In addition to the list above, upon information and belief, Defendants may not

  effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

  until all other guest rooms of that type have been rented and the accessible room requested is the

  only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

  types of guest rooms and ensure that the guest rooms requested are blocked and removed from

  all reservations systems; or (iii) guarantee that the specific accessible guest room reserved

  through its reservations service is held for the reserving customer, regardless of whether a

  specific room is held in response to reservations made by others. Discovery is required on these

  issues.

            25.   Plaintiff will visit the Website again upon the Defendants’ compliance with the

  laws and regulations specified herein, in order learn about the accessible (and inaccessible)

  features of the Hotel, learn about the accessible (and inaccessible) features of Hotel guestrooms,

  assess the extent to which the hotels meet each of his specific accessibility needs, and determine




                                                                                                   11
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 12 of 14



  whether he can reserve an accessible guestroom. If the Hotel is the most suited to his

  accessibility needs as compared to other suitable hotels reviewed online.

         26.      Defendants has discriminated against Plaintiff and all other mobility-impaired

  individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,

  privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

  and ADAAG violations as set forth above. Defendants has had eight (8) years to bring the

  Website (and other online reservation platforms, as applicable) into compliance with the

  ADAAG revisions, but has failed or refused to do so.

         27.      Modifying the Website (and other online reservation platforms, as applicable) to

  comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

  readily achievable. But in any event, upon information and belief, the Website has been altered,

  updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

         28.      Defendants will continue to discriminate against Plaintiff and all other disabled

  individuals who access the Website (and other online reservation platforms, as applicable) unless

  and until Defendants modify the Website (and other online reservation platforms, as applicable)

  to set forth all required information, as set forth above.

         29.      Plaintiff is without an adequate remedy at law and are suffering irreparable harm,

  and Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until

  Defendants is required to correct the ADA violations found upon the Websites (and other online

  reservation platforms, as applicable), and to maintain the Websites (and other online reservation

  platforms, as applicable), inclusive of the online reservation system, and accompanying policies

  and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

  requirements.



                                                                                                 12
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 13 of 14



         30.     Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

  to Plaintiff, including an Order that compels Defendants to enact policies that are consistent with

  the ADA and its remedial purposes, and to alter and maintain its Website (and other online

  reservation platforms, as applicable), and all online reservation systems, in accordance with the

  requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

         WHEREFORE, Plaintiff, CHRISTOPHER HANSEN, respectfully requests that this

  Court enter judgment against Defendants, and in his favor, as follows:

                 a.     A declaration that the Website (and other online reservation platforms, as

                        applicable) is owned, leased, operated, and/or controlled by Defendants is

                        in violation of the ADA;

                 b.     Temporary and permanent injunctive relief enjoining Defendants from

                        continuing its discriminatory practices, including the requirement that

                        Defendants permanently implement policies, practices, procedures,

                        including online content, consistent with the mandates of the 2010

                        ADAAG Standards on its Website (and other online reservation platforms,

                        as applicable);

                 c.     Temporary and permanent injunctive relief enjoining Defendants from

                        maintaining or controlling content on any website through which it is

                        offering online reservations for any hotel that it owns or operates, unless

                        such website and online reservation system fully comply with 28 C.F.R.

                        §36.302(e)(l);

                 d.     An award of reasonable attorneys’ fees, costs, disbursements and other

                        expenses associated with this action, in favor of Plaintiff;



                                                                                                  13
Case 1:19-cv-24506-FAM Document 1 Entered on FLSD Docket 10/31/2019 Page 14 of 14



              e.    Such other and further relief as this Court deems just, necessary and

                    appropriate under the circumstances.


                                                 Respectfully submitted,

                                                 s/ Lauren Wassenberg
                                                 LAUREN WASSENBERG, ESQ.
                                                 Attorney for Plaintiff
                                                 Florida Bar No. 34083
                                                 1825 NW Corporate Drive, Suite 110
                                                 Boca Raton, Florida 33431
                                                 Ph: (561) 571-0646
                                                 Primary: WassenbergL@gmail.com
                                                 Secondary: ADALawStaff@gmail.com




                                                                                      14
